DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/19/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to the claims have been withdrawn; and (2) the 35 U.S.C. 112(b) rejection has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 5 and 16
Amended claims: 1, 2, 4, 6, 10, and 17
New claims: 21
Claims currently under consideration: 1-4, 6-15, and 17-21
Currently rejected claims: 1-4, 6-15, and 17-21
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth et al. (U.S. 2005/0064082 A1) in view of Sinha et al. (U.S. 8,597,714 B1).
Regarding claim 1, Froseth et al. discloses a method of making a food composition, comprising (i) providing cranberries ([0051]), (ii) applying a solution to the cranberries to form a mixture ([0052], [0056]), the solution including soluble fiber (i.e., inulin) and glycerol ([0054]), and (iii) incubating the mixture for sufficient time to infuse the cranberries with the solution to produce infused cranberries ([0059]-[0060]), where the heating temperature may range from essentially ambient ([0060], where heating is optional) to boiling conditions (i.e., 100°C/212°F) ([0010]), which renders the claimed range of about 200-250°F obvious.
Froseth et al. does not disclose the solution as comprising erythritol and one of the additionally-claimed compounds.
However, Sinha et al. discloses a solution for infusing cranberries that may comprise sorbitol (C3, L29-L50) and erythritol (C1, L60 – C2, L2).
It would have been obvious to one having ordinary skill in the art to include sorbitol and erythritol in the infusion solution of Froseth et al. First, Froseth et al. indicates that the solution may comprise a polyhydric alcohol before discussing only glycerol ([0008]). A skilled practitioner would be motivated to consult an additional reference, such as Sinha et al., for further instruction regarding suitable polyhydric alcohols. Since Sinha et al. discloses a similar process and resultant infused cranberry product and indicates that sorbitol and erythritol may be included as alternatives to glycerin (C1, L60 – C2, L2), the inclusion of erythritol and sorbitol in the infusion solution of Froseth et al. would be obvious to a skilled practitioner. MPEP 2144.06.
As for claim 2, Froseth et al. discloses the solution comprises about 5-50% soluble fiber and about 5-50% glycerol ([0036], where the ratio between the two may be 1:1, which would be 50% of each in a solution that did not contain additional components). Froseth et al. also discloses that the composition may comprise inulin alone ([0036]), which implicitly indicates the glycerin may be at a concentration of from 0-50%. Froseth et al. further indicates the polyhydric alcohols are effectively equivalent ([0008]), or at least equivalent to the extent that a skilled practitioner would reasonably expect that alternate such alcohols may be substituted at comparable amounts as glycerin and that combinations of such alcohols should likewise be at comparable amounts as the glycerin. As such, concentrations of erythritol and sorbitol of 0-50% are considered obvious to a skilled practitioner, which renders the claimed ranges of about 20-50% erythritol and about 5-20% sorbitol obvious.
As for claim 3, Froseth et al. discloses the pH may be modified higher or lower as desired ([0053]), presumably according to taste. The entire range of pH values is thus considered obvious to a skilled practitioner, including the claimed range of about 3.0-3.3 for the infusion solution following the incubating step.
As for claim 4, Froseth et al. discloses the solution as comprising an alkalizing agent ([0053]).
As for claim 6, Froseth et al. discloses the cranberries as being at a temperature of at least 40°F when the solution is applied to the cranberries ([0010], [0050], [0056], [0063], where drying at about 40°C for 8-12 hours followed by combining with the solution indicates the fruit would be at a temperature of at least 40°F).
As for claim 7, Froseth et al. discloses drying the infused cranberries ([0062]).
As for claim 8, Froseth et al. discloses draining the infused cranberries ([0061]).
As for claim 9, Froseth et al. discloses infused cranberries made by the method ([0040], [0051]).
As for claim 21, Froseth et al. discloses the incubating step as comprising holding the mixture at room temperature for about 10-30 hours ([0060], where heating is optional).
Claims 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth et al. (U.S. 2005/0064082 A1) in view of Sinha et al. (U.S. 8,597,714 B1) and Bell et al. (U.S. 2014/0342044 A1).
Regarding claim 10, Froseth et al. discloses a method of making a food composition, comprising (i) providing cranberries ([0051]), (ii) applying a solution to the cranberries to form a mixture ([0052], [0056]), and (iii) incubating the mixture for sufficient time to infuse the cranberries with the solution to produce infused cranberries ([0059]-[0060]), where the heating temperature may range from essentially ambient ([0060], where heating is optional) to boiling conditions (i.e., 100°C/212°F) ([0010]), which renders the claimed range of about 200-250°F obvious.
Froseth et al. does not disclose the solution as comprising erythritol and allulose.
However, Sinha et al. discloses a solution for infusing cranberries that may comprise erythritol (C1, L60 – C2, L2). Bell et al. discloses that erythritol combined with allulose (i.e., D-psicose, [0018]) produces a synergistic effect in improving the taste of compositions sweetened with natural, high-potency sweeteners ([0005]).
It would have been obvious to one having ordinary skill in the art to include erythritol and allulose in the infusion solution of Froseth et al. Regarding the erythritol, Froseth et al. indicates that the solution may comprise a polyhydric alcohol before discussing only glycerol ([0008]). A skilled practitioner would be motivated to consult an additional reference, such as Sinha et al., for further instruction regarding suitable polyhydric alcohols. Since Sinha et al. discloses a similar process and resultant infused cranberry product and indicates that erythritol may be included as alternatives to glycerin (C1, L60 – C2, L2), the inclusion of erythritol in the infusion solution of Froseth et al. would be obvious to a skilled practitioner. MPEP 2144.06.
As for the allulose, the inclusion of high-potency sweeteners is taught in both Froseth et al. ([0038]) and Sinha et al. (C1, L65-L67; C2, L6-L26). Froseth et al. additionally teaches that additional material may be included to improve taste ([0038]). Since there is a commonly-accepted preference in the art for natural high-potency sweeteners over artificial sweeteners in the art, a skilled practitioner would find the inclusion of a natural high-potency sweetener to be obvious. In optimizing the taste of such sweeteners according to the general instruction in Froseth et al. to optimize the taste properties ([0038]), a skilled practitioner would be motivated to consult Bell et al. for further instruction related to such sweeteners. Since Bell et al. teaches that a combination of erythritol and allulose produces a synergistic improvement in taste for natural high-potency sweeteners ([0005]), the inclusion of both erythritol and allulose in the infusion solution of Froseth et al. would be obvious to a skilled practitioner.
As for claim 11, Froseth et al. discloses the solution comprises about 5-50% soluble fiber and about 5-50% glycerol ([0036], where the ratio between the two may be 1:1, which would be 50% of each in a solution that did not contain additional components). Froseth et al. also discloses that the composition may comprise inulin alone ([0036]), which implicitly indicates the glycerin may be at a concentration of from 0-50%. Froseth et al. further indicates the polyhydric alcohols are effectively equivalent ([0008]), or at least equivalent to the extent that a skilled practitioner would reasonably expect that alternate such alcohols may be substituted at comparable amounts as glycerin and that combinations of such alcohols should likewise be at comparable amounts as the glycerin. As such, a concentration of erythritol of 0-50% is considered obvious to a skilled practitioner, which renders the claimed range of about 20-50% erythritol obvious. Further, Bell et al. discloses the erythritol and allulose may be added to a food/beverage composition in a ratio of 3:1 to 1:3 ([0020]), which renders the claimed range of about 5-20% allulose obvious when considered together with the concentration range of the polyhydric alcohol/erythritol effectively disclosed in Froseth et al.
As for claim 12, Bell et al. discloses the erythritol and allulose may be added to a food/beverage composition in a ratio of 3:1 to 1:3 ([0020]), which renders the claimed ratio of erythritol to allulose of about 6:1 to 1:4 obvious.
As for claim 13, Froseth et al. discloses the pH may be modified higher or lower as desired ([0053]), presumably according to taste. The entire range of pH values is thus considered obvious to a skilled practitioner, including the claimed range of about 3.0-3.3 for the infusion solution following the incubating step.
As for claim 14, Froseth et al. discloses the solution as comprising an alkalizing agent ([0053]) 
As for claim 15, Froseth et al. discloses the incubating step as comprising holding the mixture at room temperature for about 10-30 hours ([0060], where heating is optional).
As for claim 17, Froseth et al. discloses the cranberries as being at a temperature of at least 40°F when the solution is applied to the cranberries ([0010], [0050], [0056], [0063], where drying at about 40°C for 8-12 hours followed by combining with the solution indicates the fruit would be at a temperature of at least 40°F).
As for claim 18, Froseth et al. discloses drying the infused cranberries ([0062]).
As for claim 19, Froseth et al. discloses draining the infused cranberries ([0061]).
As for claim 20, Froseth et al. discloses infused cranberries made by the method ([0040], [0051]).
Response to Arguments
Claim Objections: Applicant has overcome the objection of claim 4 based on amendment to the claim. Accordingly, the claim objection has been withdrawn.
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 2 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-9 over Froseth et al. and Sinha et al.; and claims 10-20 over Froseth et al., Sinha et al., and Bell et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that neither paragraph [0010] nor [0060] of Froseth et al. discloses a specific temperature as is presently claimed (Applicant’s Remarks, p. 6, ¶1). Applicant also argued that Froseth et al. also does not suggest that the solution is at an elevated temperature. Id.
Paragraph [0010] states: “Infusion methods generally involve steeping the fruit in concentrated infusion solutions over time often at elevated or boiling conditions”, where “boiling conditions” was interpreted as effectively teaching a temperature of 100°C/212°F. Such instruction is also considered to disclose the infusion solution as being at “boiling conditions” at least upon the introduction of fruit. Examiner thus maintains that the disclosure of Froseth et al. is adequate to deem the claimed solution temperature obvious. It is not necessary that Froseth et al. recognize the criticality of the temperature as related to ensuring solubility of the erythritol in the solution. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
Applicant further argued that dependent claims 6 and 17 additionally require the cranberries to be at a temperature of at least 40°F when the solution is applied and that paragraphs [0010] and [0063] of Froseth et al. do not teach such a temperature (Applicant’s Remarks, p. 6, ¶2). Applicant asserted that the timing of the heating step in paragraph [0063] occurs after the solution is applied to the fruit. Id.
However, the rejections of claims 6 and 17 have been updated to account for the newly-added claim limitations. Paragraph [0063] indicates that for blueberries that are the starting food piece material, “good results are obtained when the drying step is practiced using hot air drying practiced at a temperature of about 40° C”, or 104°F, which falls within the claimed temperature range. Paragraph [0050] states that “dried fruit can be used as a starting material…[w]hen a dried fruit is used as the starting material, then the finish drying step can be reduced or, ideally, eliminated”, which clarifies that the drying step may be performed on the initial starting fruit material. Paragraph [0056] simply teaches that combination of the fruit with the infusion solution “in any convenient manner”. Drying the fruit pieces at a temperature of about 40°C followed by immediate addition of the infusion solution would conveniently avoid an unnecessary cooling step. Examiner thus maintains that the claimed limitations of the cranberries being at a temperature of at least 40°F when the solution is applied to the cranberries is obvious in light of Froseth et al. Applicant’s arguments are unpersuasive.
The rejections of claims 1-4, 6-15, and 17-20 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-4, 6-15, and 17-21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793